 


114 HRES 263 IH: Supporting the goals and ideals of the International Day Against Homophobia and Transphobia.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 263 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Ms. Lee (for herself, Mr. Swalwell of California, Mr. Gutiérrez, Ms. Judy Chu of California, Ms. Schakowsky, Mr. Conyers, Ms. Norton, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. Cicilline, Mr. Takano, Mr. Ellison, Mr. Schiff, Mr. Tonko, Mr. Grijalva, Ms. Speier, Mrs. Davis of California, Ms. McCollum, Mr. Perlmutter, Mr. Higgins, Mr. Smith of Washington, Mr. Pocan, Mr. Rangel, Mr. Hastings, Mrs. Watson Coleman, Mr. Polis, Mr. Nadler, Ms. Slaughter, Mr. O’Rourke, Mr. Meeks, Mr. Larsen of Washington, Mr. Engel, Mr. Honda, Mr. Van Hollen, Mr. Blumenauer, Ms. Kuster, Ms. Wasserman Schultz, Mrs. Napolitano, Mr. Lewis, Mr. Carson of Indiana, Mr. Israel, Mr. Kilmer, Mr. Pallone, Mr. Farr, Mr. Cárdenas, Mr. Kildee, Mr. Grayson, Mr. Himes, Mr. Peters, Ms. Pingree, Mr. McDermott, Mr. Serrano, Ms. Titus, Mr. Quigley, Ms. DelBene, Ms. Edwards, Ms. Roybal-Allard, Ms. Bass, Ms. Brownley of California, Mr. Johnson of Georgia, Ms. Frankel of Florida, Mr. Cartwright, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Supporting the goals and ideals of the International Day Against Homophobia and Transphobia. 
 
 
Whereas at least 9,000,000 Americans identify as lesbian, gay, bisexual, or transgender (LGBT), including 2,500,000 who are school-age youth;  Whereas, according to a February 2013 report by the Williams Institute, an estimated 3,000,000 LGBT Americans have had a child and as many as 6,000,000 American children and adults have a LGBT parent;  
Whereas, according to the Centers for Disease Control and Prevention, homophobia and transphobia contribute to disparities in physical and mental health indicators such as depression, substance use, cancer, and experiences of abuse and violence;  Whereas the Centers further report that homophobia and transphobia limit an individual’s ability to access high-quality health care and negatively affects such individual’s income and employment status;  
Whereas homophobia and transphobia are associated with minority stress that may underlie sexual behaviors that can increase risk of HIV and AIDS transmission, and also create additional barriers for LGBT individuals to access prevention and treatment for HIV and AIDS;  Whereas, according to the Global Commission on HIV and the Law, homophobia and transphobia contributes to disproportionately high rates of HIV among men who have sex with men and transgender women;  
Whereas, according to a 2011 survey by the Gay, Lesbian & Straight Education Network, 8 out of 10 students who identify as LGBT were harassed at school in the past year due to their sexual orientation, 64 percent felt unsafe at school, and 30 percent skipped an entire day of school in the past month because of safety concerns;  Whereas youth who are LGBT or are perceived to identify as LGBT are more likely to smoke, use alcohol and drugs, skip school, or engage in other risky behaviors, and LGBT youth account for up to 40 percent of approximately 2,000,000 homeless youth who are likely to lack access to health care and develop stress-related disorders;  
Whereas youth who identify as lesbian, gay, or bisexual are four times more likely to attempt suicide, and youth who are questioning their sexual orientation are three times more likely to attempt suicide, as compared to their heterosexual counterparts;  Whereas 41 percent of Americans who identify as transgender have attempted suicide, and 19 percent report refusal of medical care;  
Whereas LGBT families are often not granted equal access to health insurance and are more likely to live in poverty;  Whereas anti-LGBT violence is the third most frequent bias crime, and among those reporting this crime, transgender women, people of color, and youth faced the most severe violence as a result of the crime;  
Whereas 76 countries still criminalize homosexuality, and LGBT people in these countries face violence, increased discrimination, and blackmail;  Whereas, according to a recent study across 15 countries, transgender women were nearly 50 times more likely to have HIV, and there were 1,509 reported killings of transgender people in 61 countries between 2008 and 2014; and  
Whereas the European Parliament and other international bodies observe May 17 as an International Day Against Homophobia and Transphobia: Now, therefore, be it   That the House of Representatives— 
(1)supports the goals and ideals of an International Day Against Homophobia and Transphobia; (2)encourages the Federal Government, States, localities, nonprofit organizations, schools, and community organizations to observe the day with appropriate programs and activities, with the goal of increasing public knowledge of homophobia and transphobia and empowering communities to celebrate and respect their diversity; 
(3)encourages health care providers to offer culturally and clinically competent care to the LGBT community, schools to support the creation of gay-straight alliances to achieve safer learning environments, and individuals to learn about national resources for those who identify as LGBT; and (4)encourages the Federal Government, States, international funding organizations, and U.S. bilateral and multilateral aid efforts to prioritize the health and human rights of LGBT people. 
 
